Mr. Justice Wilkin delivered the opinion of the court: The body of the judgment and order of sale refers to a schedule attached thereto, which is supposed to indicate the amount due upon each lot. It is insisted that this schedule is fatally defective, for the reason that there is no word, mark or character to show what the numerals appearing in the various columns stand for. In the cases of Gage v. People, 213 Ill. 347 and 410, we reversed the judgments of the county court for the reason that the dollar-mark was omitted from in front of the numerals, and there was nothing to show what the figures indicated. The judgment at bar is identical with those in the cases referred to. The dollar-mark is entirely omitted, and the judgment will have to be reversed for this omission. Complaint is also made that the recital in the judgment does not sufficiently show that proper notice was given before the case was re-docketed. It is insisted that to sustain an order of re-docketing the record ought affirmatively to show that due notice of the filing of the transcript of the remanding order was given to the adverse party or his attorney, and that notice should appear in the files, or the order re-docketing the case should recite that due notice was given to the respective parties. The remanding order of this court directs the county court to enter judgment in conformity with section 191 of the Revenue act. It is contended that inasmuch as the court below could do no more than enter the judgment as directed, notice would serve no purpose and was unnecessary. The statute seems to contemplate notice of re-instatement or remandment in all cases. But it is said the recitals in the judgment show notice. The recital did not specifically state that notice had been given to the parties interested, and was not sufficient. It is also insisted that the judgment and order of sale does not comply with the requirements of the statute, for the reason that it is not signed by the county judge. The letters “O. K.—O. N. C.,” appear at the end of the order. The statute expressly provides that the judgment and order of sale shall be signed by the county judge. (Hurd’s Stat. 1903, chap. 120, sec. 191, p. 1541.) While we will take judicial notice of the name of the present occupant of the office of county judge of Cook county, yet the initials at the end of the order do not comply with the requirement of the statute. For the errors indicated the judgment of the county court will- be reversed and the cause remanded, with leave to the attorneys for defendant in error to move the court for, and with directions to the county court to enter, a judgment in conformity with section 191 of the Revenue act. Reversed and remanded> with directions.